DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it states “the disclosure concerns.” Applicant is reminded of the proper language and format for an abstract of the disclosure. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. See MPEP § 608.01(b).
The disclosure is objected to because paragraph 0009, lines 8-9, “the devices integrated electrical properties” should read “the devices have integrated electrical properties.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 14 is rejected on the basis that it contains an improper Markush grouping of alternatives. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP § 2173.05(h).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims or properly set forth a closed group using the phrasing “selected from the group consisting of a, b, and c.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2016/0345874, hereinafter Raisoni, in view of U.S. Patent Publication No. US 2002/0180605, hereinafter Ozguz.
Regarding claim 1, Raisoni teaches (Fig. 7) a medical sensor system (analyte monitoring system 700), comprising: 
a sensor (sensor 720) configured to be implanted under the skin of a user (“the sensor 720 may be a wireless sensor implanted in a patient,” paragraph 0254; “may be implanted fully or partially under the skin,” paragraph 0237); 
an on-body module (first device 730, also referred to as transceiver 730) configured for attachment to the skin in the region of the implantable sensor (the transceiver can be adhered to a location having a signal strength that exceeds a threshold; in some embodiments the location is on the surface of the body part containing the wireless analyte monitoring sensor, paragraphs 0207-0208); 
and the on-body module (first device 730 or transceiver 730) including a first transmitter (first device 730 may comprise a wireless receiver…the wireless receiver may be integrated with a transmitter, paragraph 0288) operable to exchange data with the implantable sensor via a short-range wireless connection (“communication link 725 may be established between transceiver 730 and a sensor 720,” paragraph 0316), wherein the data exchange is based on near-field communication (NFC) protocol (communication link 725 may comprise technologies such as near-field communications, paragraph 0263). 
Raisoni teaches all limitations of claim 1 except that the on-body module has a self-adhering flexible electronics patch that contains the transmitter. Ozguz teaches a sensor module in the form of an adhesive bandage 10 comprising circuitry, a flexible power source 105, and a flexible substrate 55 (Fig. 2A). The sensor module functions as a wireless data collection device that can be attached on the skin 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analyte monitoring system taught by Raisoni by incorporating the functions of the first device/transceiver 730 into a flexible, self-adhering electronics patch. Raisoni teaches the functions and placement of the first device/transceiver 730, but fails to teach its structure, so one of ordinary skill in the art would be motivated to look at other on-body modules within the sensing art that are capable of wireless data exchange with external devices, such as the bandage-like sensor module taught by Ozguz. By combining the functions of the transceiver 730 with the structure of the flexible adhesive electronics patch, one is able to achieve in vivo analyte monitoring of glucose and additionally improved comfort and low profile of the transceiver module, which will overall be more convenient for continuous monitoring.
Regarding claim 2, Ozguz teaches the flexible electronics patch has flexible printed circuits (metallization on a surface of the flexible substrate connects the circuits to each other, paragraph 0012) provided on an insulating foil substrate (“The flexible substrate 55 is preferably in the form of a polyimide and is electrically non-conductive and flexible,” paragraph 0046).
Regarding claim 3, Ozguz teaches that the thickness of the silicon layer on which the integrated circuits 71, 72, and 73 of the sensor module are provided on is in the range of 10-50 microns and that the total thickness of the combined substrate, IC, epoxy, and metallization layers is in the range of 75-100 microns (paragraph 0047). Given that the metallization 77 is integral with the flexible substrate 55 and that the thickness of the epoxy bonding layer 75 should not be substantial, the thickness of the 
Regarding claim 4, Ozguz teaches the insulating foil substrate has a thickness in the range of 25-90 microns (see rejection of claim 3), which overlaps with the range of 50-100 microns claimed in the instant application.
Regarding claim 5, Ozguz teaches the flexible printed circuits include at least one of conductive paths, resistors, capacitors and batteries as deformable components (metallization on a surface of the flexible substrate creates conductive traces that connects circuit components 71, 72, and 73 to each other, paragraph 0012).
Regarding claim 6, Ozguz teaches (Fig. 2A, 3C) the flexible electronics patch comprises at least one of integrated circuit chips (integrated circuits 71, 72, 73), processors, storage media, antennas (antenna 50) and batteries (battery 105) as rigid or semi-rigid components distributed such that the electronics patch remains deformable (“The elements remain flexible when assembled together,” paragraph 0050).
Regarding claim 7, Raisoni teaches the medical system according to claim 1, further comprising a pair of antennas coupleable by electromagnetic induction and configured to establish the short-range wireless connection (“Examples of wireless receivers that may be included in transceiver 730 may comprise a near field communication receiver…an induction loop…combinations thereof, and/or the like,” paragraph 0288). Although a pair of antennas is not explicitly disclosed, the wireless communication link 725 between transceiver 730 and sensor 720 indicates there is structure to couple the two devices and establish a wireless connection (Figure 7). 
Regarding claim 8, Raisoni teaches the first transmitter is operable to receive measured values from the sensor and to transmit calibration data to the sensor (Fig. 7 shows that analyte data 773 and 
Regarding claim 9, Raisoni teaches the on-body module (transceiver 730) further comprises a patch-mounted energy supply configured to supply the sensor with energy by contactless transmission (“transceiver 730 may also be configured to provide power to the analyte monitoring sensor 720. One mechanism to provide power to the analyte monitoring sensor 720 is via induction,” paragraph 0289).
Regarding claim 10, Ozguz teaches the flexible electronics patch comprises a battery (flexible battery 105) which is formed of functional material on a flexible substrate. Although the battery disclosed by Ozguz is not specifically printed, the structure and function of flexible battery 105 is the same as the claimed battery since a flexible battery would inherently be formed of functional material on a flexible substrate. The patentability of a product does not depend on its method of production, and when a claimed product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. 
Regarding claim 11, Raisoni teaches the on-body module further comprises a second transmitter integrated with the patch and operable for wireless data exchange with an external data acquisition device positioned in a far-field region (“the transceiver 730 may communicate with the computing device (741, 742,…749) via another communications link 735 such as a cellular communications link,” paragraph 0290).
Regarding claim 12, Raisoni teaches the medical system according to claim 1, further comprising a body-mounted pump to deliver doses of a medical agent to the body of the user in response to a measuring result achieved with the sensor (one of the second devices 741, 742, …749 may comprise an insulin pump, paragraph 0261) . Although Raisoni does not show an embodiment of transceiver 730 comprising a pump, Raisoni teaches that the first device 730 can include one or more of the second devices (“the first device 730 may comprise one or more of the second devices 741, 742, …749,” 
Regarding claim 13, Raisoni teaches the on-body module comprises at least one of a controller, switches, and a display directly attached to the flexible patch for allowing the user to operate the system without remote control (transceiver 730 can have a user interface elements such as buttons, LED indicators, or vibrational elements, paragraphs 0316, 0361). Additionally, other user interface elements such as pushbuttons, touch screens, or visual interfaces (paragraph 0254) found in analyte monitoring device 741 can be incorporated into the transceiver 730 (“the first device 730 may comprise one or more of the second devices 741, 742, …749,” paragraph 269).
Regarding claim 15, Raisoni teaches the sensor is a glucose sensor (The analyte data can comprise glucose data, paragraph 0257).
Regarding claim 16, Raisoni teaches a method for continuous monitoring of at least one analyte in at least one body fluid using the medical system according to claim 1 (see above rejection), the method comprising: 
attaching the on-body module to the skin of a user in the region of the sensor implanted under the skin of the user (the transceiver can be adhered to a location having a signal strength that exceeds a threshold; in some embodiments the location is on the surface of the body part containing the wireless analyte monitoring sensor, paragraphs 0207-0208)
exchanging data between the first transmitter of the transceiver with the implantable sensor (“communication link 725 may be established between transceiver 730 and a sensor 720,” paragraph 0316) via a short-range wireless connection (first device 730 may comprise a wireless receiver such as a near-field communication receiver or an induction loop, and the wireless receiver may be integrated with a transmitter, paragraph 0288).
Raisoni alone fails to teach using a self-adhering flexible electronics patch to attach the on-body module to the skin or that the first transmitter is incorporated into a self-adhering flexible electronics patch. As stated before, since Raisoni fails to teach the specific structure of the transceiver 730 or how it is adhered to the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use other on-body modules within the sensing art that are capable of wireless data exchange with sensors and devices, such as the bandage-like sensor module taught by Ozguz. By modifying incorporating the functions of the first device/transceiver 730 into a flexible, self-adhering electronics patch, one is able to attach the first device/transceiver 730 via the self-adhering flexible electronics patch and the first transmitter of the transceiver 730 would also be part of the self-adhering flexible electronics patch. Therefore, Raisoni and Ozguz in combination teach all limitations of claim 16.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raisoni in view of Ozguz, as applied to claim 1 above, and further in view of Darwish et al. (“Wearable and Implantable Wireless Sensor Network Solutions for Healthcare Monitoring,” 2011). 
Raisoni teaches a single sensor that is implanted in a body area and connected in a network to the on-body module, and optionally a second external sensor (paragraph 0272), wherein the sensor is adapted to measure at least one parameter selected from glucose, temperature, etc. Raisoni fails to teach a plurality of implanted sensors distributed in a body area that are all connected to the on-body 
Darwish et al. teaches various methods in creating a wearable or implantable wireless sensor network for continuous monitoring (Abstract). Darwish et al. also teaches that implantable biosensors are useful for continuous monitoring of multiple biologically relevant metabolites without the need for patient intervention, and more specifically, implantable biosensors are “highly desirable” for diabetes management (page 5576, paragraphs 1-2). Darwish et al. teaches that implanted sensors in a network will all need to route data to a sink node that can relay information wirelessly to a second device (Fig. 2(b); page 5570, first paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor system taught by Raisoni and Ozguz such that there are multiple implanted sensors that communicate in a network with an on-body transceiver. Raisoni already discusses using a second analyte sensor, and one could modify the second analyte sensor to also be implantable. Additionally, the on-body transceiver would have to be modified to act as the “sink node” in order to communicate with each one of the plurality of sensors which could be accomplished by using Radio Frequency Identifier (RFID) tags (Raisoni, paragraph 0240). One would have been motivated to make such modifications in order to continuously monitor multiple health conditions or biologically relevant analytes at the same time, as taught by Darwish et al.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791